UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4218


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JING JING CHEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00085-CCE-6)


Submitted:   September 28, 2012             Decided:   December 13, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd Allen Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant. Frank Joseph Chut, Jr., Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jing    Jing       Chen   appeals      from       her    convictions      and

forty-four month sentence imposed pursuant to her guilty plea to

conspiracy to commit access device fraud and aggravated identity

theft.     On appeal, her attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether the

district court erred in imposing sentence.                       Chen filed a pro se

supplemental         brief,       challenging       her     sentence      on     numerous

grounds.      After careful consideration of the record, we affirm.

              Chen    raises      several    claims       that   the    district      court

miscalculated        her    Guidelines      range.         However,      Chen    did   not

object   to     her    presentence         report       (“PSR”).        Therefore,      the

district       court        was     entitled        to      accept       its     factual

determinations.         See United States v. Terry, 916 F.2d 157, 162

(4th   Cir.    1990)       (in    absence   of     an    affirmative      showing      that

information contained in PSR is unreliable, a district court is

free to adopt the PSR’s factual findings).                            Moreover, Chen’s

claims of error are not supported by the record.

              Next,    Chen       claims    that    she     was       entitled   to     the

application of the safety valve in 18 U.S.C. § 3553(f) (2006),

presumably     to     reduce      her   identity        theft    sentence      below   the

statutory mandatory minimum.                However, the safety valve in this



                                             2
subsection applies only to controlled substance offenses and,

thus, is inapplicable to Chen’s sentence.

            Finally, Chen asserts that the U.S. Attorney’s Office

is improperly attempting to collect her restitution amount in

full   while   she    is   still    in   prison   in    contradiction     of   the

district    court’s    judgment.         However,      any   challenge    to   the

execution of a sentence, rather than the sentence itself, must

be brought pursuant to 28 U.S.C.A. § 2241 (West 2006 & Supp.

2012) in the district of confinement.                   See United States v.

Miller, 871 F.2d 488, 489-90 (4th Cir. 1989).                     As such, this

claim is not cognizable on direct appeal.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                          We

conclude that Chen’s guilty plea was knowing and voluntary and

her below-Guidelines sentence was reasonable.                  Accordingly, we

grant Chen’s motion to file an informal appendix and affirm her

convictions    and    sentence.       This    court    requires    that   counsel

inform Chen in writing of her right to petition the Supreme

Court of the United States for further review.                If Chen requests

that   a   petition   be   filed,    but     counsel   believes    that   such    a

petition would be frivolous, then counsel may move this court

for leave to withdraw from representation.                    Counsel's motion

must state that a copy thereof was served on Chen.                  We dispense

with oral argument because the facts and legal contentions are

                                         3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4